[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                DECEMBER 9, 2009
                                No. 09-11641                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                           Agency No. A078-355-609

ISUF BASHLLARI,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (December 9, 2009)

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Isuf Bashllari, a citizen of Albania proceeding pro se, petitions this Court for
review of the Board of Immigration Appeals’s (BIA) decision, affirming the

Immigration Judge’s (IJ) order denying him asylum, withholding of removal under

the Immigration and Nationality Act, and protection under the United Nations

Convention on Torture (CAT). On appeal, Bashllari argues that the IJ’s adverse

credibility determination was erroneous because it was based, at least in part, on an

unreliable record of his asylum interview. Bashllari also argues that IJ erred in

alternatively denying his request for relief on the basis that he failed to meet his

burden in establishing past persecution or well-founded fear of future persecution.

         We review only the BIA’s decision except to the extent the BIA expressly

adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Here, the BIA issued its own opinion as to Bashllari’s credibility,

in which it addressed the IJ’s reasoning as well as included its own reasons for

upholding the adverse credibility finding. Thus, we review both the IJ and BIA’s

decisions. See Chacon Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir.

2005).

         We review a credibility determination under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). Under the

substantial evidence test, we must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1284 (quotation omitted). This Court will reverse a
                                            2
finding of fact only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An applicant bears the burden of establishing eligibility for asylum,

withholding of removal and CAT and his testimony, if credible, may carry his

burden of proof without corroboration. 8 C.F.R. § 208.13(a). “Indications of

reliable testimony include consistency on direct examination, consistency with the

written application, and the absence of embellishments.” Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1255 (11th Cir. 2006). “Conversely, an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

“Once an adverse credibility finding is made, the burden is on the applicant alien to

show that the [BIA]’s credibility decision was not supported by ‘specific, cogent

reasons’ or was not based on substantial evidence.” Id. An adverse credibility

determination, however, “does not alleviate the IJ’s [or BIA’s] duty to consider

other evidence produced by an asylum applicant.” Id.

      Bashllari argues that the IJ and BIA improperly relied on an unreliable

record of his initial interview with an asylum officer in determining that he was

incredible. However, in its decision, the BIA focused on the discrepancies

between Bashllari’s written statement, which he titled his “attestation,” and his
                                          3
asylum application. According to his asylum application, Bashllari left Albania

purely because of limited economic opportunities and did not indicate that he had

suffered or feared suffering persecution in Albania. Several years later and just

prior to his hearing in the immigration court, he submitted his attestation which

stated that he was threatened and shot at because of his knowledge of local

government officials’ involvement in weapons trafficking.

      Bashllari has not explained the disparities between his asylum application,

attestation, and testimony at his immigration court hearing sufficient to overcome

the IJ’s and BIA’s adverse credibility findings. Bashllari’s explanation that he did

not know what information was presented in his asylum application because a

friend filled it out for him does not compel this Court to reverse the BIA’s

credibility finding. Bashllari had the opportunity to explain the inaccuracies in his

written application when he was interviewed by an asylum officer, but did not do

so. Rather, according to his testimony at his immigration court hearing, Bashllari

told the asylum officer that he came to the United States to work and did not want

to go back to Albania. Moreover, Bashllari presented no corroborating evidence

that would compel reversal of the adverse credibility finding. While Bashllari

submitted statements from his neighbors and several articles and reports, none of

the documents detailed the abuse that he allegedly suffered.

      Given the stark differences between Bashllari’s written asylum application
                                          4
and his statements to the asylum officer from his attestation and immigration court

testimony, we conclude that the record does not compel a reversal of the BIA’s

adverse credibility finding where he has not sufficiently explained these

discrepancies.

      Bashllari also argues that the IJ erred in her alternative finding that he had

not met his burden in showing past persecution or a well-founded fear of future

persecution. Although Bashllari properly raised these issues before the BIA, the

BIA did not address the merits of these claims and instead concluded that Bashllari

failed to carry his burden of proof as to asylum and withholding of removal based

solely on its adverse credibility determination. Because an adverse credibility

determination alone can be sufficient to support the denial of asylum and

withholding of removal where the applicant has not presented any corroborating

evidence that overcomes that finding, see Forgue,401 F.3d at 1287, we need not

address Bashllari’s arguments regarding past persecution or well-founded fear of

future persecution. His claim for CAT protection is likewise denied because he has

not presented any evidence of torture or fear of torture that is different from his

claims of persecution.

      PETITION DENIED.




                                           5